DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Scalisi did not consider the problem that the power storage unit will run out of power and that the present invention switches the power supply of the camera unit from the power storage unit to the power supply in time before the power of the power storage unit is exhausted, the following responses are provided.
In response to applicant's argument that the Scalisi did not consider the problem that the power storage unit will run out of power, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the Examiner notes that Skeoch ‘435 does consider this problem and teaches that the supercapacitor may only be charged to the level that allows the supercapacitor to operate the signaling device for a fixed amount of time which can provide advantages such as extending the life of the supercapacitor by reducing the voltage used to charge the supercapacitors.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present invention switches the power supply of the camera unit from the power storage unit to the power supply in time before the power of the power storage unit is exhausted, as discussed at page 7 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the foregoing, the Examiner is not persuaded that the limitations of claim 1 are obvious in view of the cited art of record.
Therefore, claim 1 and its dependent claims stand rejected in view of new grounds of rejection required by Applicant’s amendments to the claims as further detailed below.
Applicant argues that claims 6, 11 and 16 are allowable for reasons similar to those of claim 1 (see page 8 of Remarks).  In view of claim 1 standing rejected for the reasons discussed above, claims 6, 11 and 16 stand rejected as further detailed below.
Applicant argues that claims 7-10, 12-15 and 17-20 are allowable due to their dependence on claims 6, 11 and 16.  In view of claims 6, 11 and 16 standing rejected for the reasons discussed above, the dependent claims similarly stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (United States Patent Application Publication 2016/0360105) in view of Skeoch (United States Patent 10,878,671) in view of Skeoch (United States Patent 11,164,435), hereinafter referenced as Skeoch ‘435, and further in view of Scalisi (United States Patent Application Publication 2019/0387085).
Regarding claim 1, Huang discloses a power supply method for a video doorbell (figure 2A exhibits video doorbell 10 as disclosed at paragraph 15), the video doorbell being electrically connected with an external power supply unit (figure 2A exhibits external power supply 14 as disclosed at paragraph 15), the video doorbell comprising a camera unit (figure 2 exhibits video generating module 16 as disclosed at paragraph 16), a power storage unit (figure 2A exhibits power storage component 20 as disclosed at paragraph 16) and an actuation unit (figure 2A exhibits pressing unit 22 as disclosed at paragraph 17), the power supply method comprising steps of: if the actuation unit is triggered, allowing the power storage unit to provide electric power to the camera unit (figure 3 exhibits step 500 in which in response to the pressing unit being actuated, the power supply to the video generating module is switched from external power 14 to the power storage component 20 as disclosed at paragraph 19).  However, Huang fails to disclose if the actuation unit has been triggered for a time duration longer than a predetermined length of time, allowing the power supply unit provides electric power to the camera unit, wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range between 3 and 13 seconds.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches an A/V doorbell wherein the motivation of preventing continuous ringing of a doorbell device would have prompted a predictable variation of Huang by applying Skeoch’s known principal of bypassing a signaling device when a ring button is held down beyond an activation time of a signaling device (column 15 lines 23-39 teach that after an initial ring the signaling device 114 is bypassed until an input is no longer received at the doorbell button).  When applying this known technique to Huang which teaches that by bypassing the signaling device, external power is transferred from the signaling device to the camera such that the camera is powered by the external power (figure 2A exhibits a state in which the signaling device 12 is bypassed and external power is connected to the video generating module 16).
In view of the motivations such as preventing continuous ringing of a doorbell device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch fails to disclose wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range between 3 and 13 seconds.
Skeoch ‘435 is a similar or analogous system to the claimed invention as evidenced Skeoch ‘435 teaches a doorbell camera wherein the motivation of providing satisfactory performance over a wider range of ambient temperatures would have prompted a predictable variation of Huang by applying Skeoch ‘435’s known principal of using a double layer capacitor for an AV camera (figure 7 exhibits wherein a doorbell camera’s internal power supply is supercapacitor 124 which is a double layer capacitor as disclosed at column 6 lines 38-40).
In view of the motivations such as providing satisfactory performance over a wider range of ambient temperatures one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch and further in view of Skeoch ‘435 fails to disclose wherein the predetermined length of time is in the range between 3 and 13 seconds.
Scalisi is a similar or analogous system to the claimed invention as evidenced Scalisi teaches a video doorbell wherein the motivation of setting a duration limit to a chime in order to limit how long a chime plays would have prompted a predictable variation of Huang in view of Skeoch by applying Scalisi’s known principal of setting a predetermined period of time for providing power to an electronic chime in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime is set to 3 seconds or 5 seconds).
In view of the motivations such as setting a duration limit to a chime in order to limit how long a chime plays one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang in view of Skeoch.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 1), in addition, Huang discloses wherein the power supply unit comprises an AC power source (paragraph 15 discloses that external power source 14 is an AC power source).  However, Huang fails to disclose wherein the AC power source also includes a conversion circuit.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches a doorbell camera wherein the motivation of providing a proper operating voltage for a doorbell chime and camera would have prompted a predictable variation of Huang by applying Skeoch’s known principal of providing a step-down transformer as part of an AC power source (column 7 lines 41-45 disclose including a step-down transformer as part of an AC power source).
In view of the motivations such as providing a proper operating voltage for a doorbell chime and camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 1), in addition, Scalisi discloses wherein the predetermined length of time is in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime to 3 seconds or 5 seconds).
Regarding claim 4, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 1), in addition, Huang discloses wherein the actuating unit is one of a switch and a sensor (paragraph 17 discloses that the pressing unit 22 generates a signal while the doorbell is pressed and actuated).
Regarding claim 5, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 1), in addition, Skeoch discloses wherein the video doorbell further comprises a processing unit, and the processing unit calculates and judges whether the time duration that the actuation unit has been continuously triggered is longer than the predetermined length of time (figure 1 exhibits A/V control logic 126 which determines whether an input is present at the doorbell as disclosed at column 8 lines 35-57).
Regarding claim 6, Huang discloses a video doorbell  (figure 2A exhibits video doorbell 10 as disclosed at paragraph 15) electrically connected with an external power supply unit (figure 2A exhibits external power supply 14 as disclosed at paragraph 15), the video doorbell comprising: a camera unit (figure 2 exhibits video generating module 16 as disclosed at paragraph 16), a power storage unit (figure 2A exhibits power storage component 20 as disclosed at paragraph 16) and an actuation unit (figure 2A exhibits pressing unit 22 as disclosed at paragraph 17), wherein if the actuation unit is triggered, power storage unit provide electric powers to the camera unit (figure 3 exhibits step 500 in which in response to the pressing unit being actuated, the power supply to the video generating module is switched from external power 14 to the power storage component 20 as disclosed at paragraph 19).  However, Huang fails to disclose wherein if the actuation unit has been triggered for a time duration longer than a predetermined length of time, the power supply unit provides electric power to the camera unit, wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range, between 3 and 13 seconds.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches an A/V doorbell wherein the motivation of preventing continuous ringing of a doorbell device would have prompted a predictable variation of Huang by applying Skeoch’s known principal of bypassing a signaling device when a ring button is held down beyond an activation time of a signaling device (column 15 lines 23-39 teach that after an initial ring the signaling device 114 is bypassed until an input is no longer received at the doorbell button).  When applying this known technique to Huang which teaches that by bypassing the signaling device, external power is transferred from the signaling device to the camera such that the camera is powered by the external power (figure 2A exhibits a state in which the signaling device 12 is bypassed and external power is connected to the video generating module 16).
In view of the motivations such as preventing continuous ringing of a doorbell device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch fails to disclose wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range, between 3 and 13 seconds.
Skeoch ‘435 is a similar or analogous system to the claimed invention as evidenced Skeoch ‘435 teaches a doorbell camera wherein the motivation of providing satisfactory performance over a wider range of ambient temperatures would have prompted a predictable variation of Huang by applying Skeoch ‘435’s known principal of using a double layer capacitor for an AV camera (figure 7 exhibits wherein a doorbell camera’s internal power supply is supercapacitor 124 which is a double layer capacitor as disclosed at column 6 lines 38-40).
In view of the motivations such as providing satisfactory performance over a wider range of ambient temperatures one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch and further in view of Skeoch ‘435 fails to disclose wherein the predetermined length of time is in the range, between 3 and 13 seconds.
Scalisi is a similar or analogous system to the claimed invention as evidenced Scalisi teaches a video doorbell wherein the motivation of setting a duration limit to a chime in order to limit how long a chime plays would have prompted a predictable variation of Huang in view of Skeoch by applying Scalisi’s known principal of setting a predetermined period of time for providing power to an electronic chime in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime is set to 3 seconds or 5 seconds).
In view of the motivations such as setting a duration limit to a chime in order to limit how long a chime plays one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang in view of Skeoch.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 6), in addition, Scalisi discloses wherein the predetermined length of time is in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime to 3 seconds or 5 seconds).
Regarding claim 8, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 6), in addition, Huang discloses wherein the actuating unit is one of a switch and a sensor (paragraph 17 discloses that the pressing unit 22 generates a signal while the doorbell is pressed and actuated).
Regarding claim 9, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 6), in addition, Huang discloses wherein the power supply unit comprises an AC power source (paragraph 15 discloses that external power source 14 is an AC power source).  However, Huang fails to disclose wherein the AC power source also includes a conversion circuit.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches a doorbell camera wherein the motivation of providing a proper operating voltage for a doorbell chime and camera would have prompted a predictable variation of Huang by applying Skeoch’s known principal of providing a step-down transformer as part of an AC power source (column 7 lines 41-45 disclose including a step-down transformer as part of an AC power source).
In view of the motivations such as providing a proper operating voltage for a doorbell chime and camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 6), in addition, Skeoch discloses wherein the video doorbell further comprises a processing unit, and the processing unit calculates and judges whether the time duration that the actuation unit has been continuously triggered is longer than the predetermined length of time (figure 1 exhibits A/V control logic 126 which determines whether an input is present at the doorbell as disclosed at column 8 lines 35-57).
Regarding claim 11, Huang discloses a power supply method for a doorbell system (figure 2A exhibits video doorbell 10 as disclosed at paragraph 15), the doorbell system comprising power supply unit (figure 2A exhibits external power supply 14 as disclosed at paragraph 15), bell unit (figure 2A exhibits ringtone generating unit 12 as disclosed at paragraph 15); a camera unit (figure 2 exhibits video generating module 16 as disclosed at paragraph 16), a power storage unit (figure 2A exhibits power storage component 20 as disclosed at paragraph 16) and an actuation unit (figure 2A exhibits pressing unit 22 as disclosed at paragraph 17), the power supply method comprising steps of: if the actuation unit is triggered, allowing the power storage unit to provide electric power to the camera unit (figure 3 exhibits step 500 in which in response to the pressing unit being actuated, the power supply to the video generating module is switched from external power 14 to the power storage component 20 as disclosed at paragraph 19).  However, Huang fails to disclose if the actuation unit has been triggered for a time duration longer than a predetermined length of time, allowing the power supply unit provides electric power to the camera unit, wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range, between 3 and 13 seconds.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches an A/V doorbell wherein the motivation of preventing continuous ringing of a doorbell device would have prompted a predictable variation of Huang by applying Skeoch’s known principal of bypassing a signaling device when a ring button is held down beyond an activation time of a signaling device (column 15 lines 23-39 teach that after an initial ring the signaling device 114 is bypassed until an input is no longer received at the doorbell button).  When applying this known technique to Huang which teaches that by bypassing the signaling device, external power is transferred from the signaling device to the camera such that the camera is powered by the external power (figure 2A exhibits a state in which the signaling device 12 is bypassed and external power is connected to the video generating module 16).
In view of the motivations such as preventing continuous ringing of a doorbell device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch fails to disclose wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range, between 3 and 13 seconds.
Skeoch ‘435 is a similar or analogous system to the claimed invention as evidenced Skeoch ‘435 teaches a doorbell camera wherein the motivation of providing satisfactory performance over a wider range of ambient temperatures would have prompted a predictable variation of Huang by applying Skeoch ‘435’s known principal of using a double layer capacitor for an AV camera (figure 7 exhibits wherein a doorbell camera’s internal power supply is supercapacitor 124 which is a double layer capacitor as disclosed at column 6 lines 38-40).
In view of the motivations such as providing satisfactory performance over a wider range of ambient temperatures one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch and further in view of Skeoch ‘435 fails to disclose wherein the predetermined length of time is in the range, between 3 and 13 seconds.
Scalisi is a similar or analogous system to the claimed invention as evidenced Scalisi teaches a video doorbell wherein the motivation of setting a duration limit to a chime in order to limit how long a chime plays would have prompted a predictable variation of Huang in view of Skeoch by applying Scalisi’s known principal of setting a predetermined period of time for providing power to an electronic chime in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime is set to 3 seconds or 5 seconds).
In view of the motivations such as setting a duration limit to a chime in order to limit how long a chime plays one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang in view of Skeoch.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 11), in addition, Huang discloses wherein the power supply unit comprises an AC power source (paragraph 15 discloses that external power source 14 is an AC power source).  However, Huang fails to disclose wherein the AC power source also includes a conversion circuit.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches a doorbell camera wherein the motivation of providing a proper operating voltage for a doorbell chime and camera would have prompted a predictable variation of Huang by applying Skeoch’s known principal of providing a step-down transformer as part of an AC power source (column 7 lines 41-45 disclose including a step-down transformer as part of an AC power source).
In view of the motivations such as providing a proper operating voltage for a doorbell chime and camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 11), in addition, Scalisi discloses wherein the predetermined length of time is in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime to 3 seconds or 5 seconds).
Regarding claim 14, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 11), in addition, Huang discloses wherein the actuating unit is one of a switch and a sensor (paragraph 17 discloses that the pressing unit 22 generates a signal while the doorbell is pressed and actuated).
Regarding claim 15, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 11), in addition, Skeoch discloses wherein the video doorbell further comprises a processing unit, and the processing unit calculates and judges whether the time duration that the actuation unit has been continuously triggered is longer than the predetermined length of time (figure 1 exhibits A/V control logic 126 which determines whether an input is present at the doorbell as disclosed at column 8 lines 35-57).
Regarding claim 16, Huang discloses a doorbell system (figure 2A exhibits video doorbell 10 as disclosed at paragraph 15), comprising: a power supply unit (figure 2A exhibits external power supply 14 as disclosed at paragraph 15), a bell unit (figure 2A exhibits ringtone generating unit 12 as disclosed at paragraph 15); a camera unit (figure 2 exhibits video generating module 16 as disclosed at paragraph 16), a power storage unit (figure 2A exhibits power storage component 20 as disclosed at paragraph 16) and an actuation unit (figure 2A exhibits pressing unit 22 as disclosed at paragraph 17), wherein if the actuation unit is triggered, the power storage unit provide electric power to the camera unit (figure 3 exhibits step 500 in which in response to the pressing unit being actuated, the power supply to the video generating module is switched from external power 14 to the power storage component 20 as disclosed at paragraph 19).  However, Huang fails to disclose wherein if the actuation unit has been triggered for a time duration longer than a predetermined length of time, the power supply unit provides electric power to the camera unit, wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range, between 3 and 13 seconds.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches an A/V doorbell wherein the motivation of preventing continuous ringing of a doorbell device would have prompted a predictable variation of Huang by applying Skeoch’s known principal of bypassing a signaling device when a ring button is held down beyond an activation time of a signaling device (column 15 lines 23-39 teach that after an initial ring the signaling device 114 is bypassed until an input is no longer received at the doorbell button).  When applying this known technique to Huang which teaches that by bypassing the signaling device, external power is transferred from the signaling device to the camera such that the camera is powered by the external power (figure 2A exhibits a state in which the signaling device 12 is bypassed and external power is connected to the video generating module 16).
In view of the motivations such as preventing continuous ringing of a doorbell device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch fails to disclose wherein the power storage unit is selected from one of a lithium carbon capacitor (LCC), a lithium ion capacitor (LIC) and an electrical double layer capacitor (EDLC), and the predetermined length of time is in the range, between 3 and 13 seconds.
Skeoch ‘435 is a similar or analogous system to the claimed invention as evidenced Skeoch ‘435 teaches a doorbell camera wherein the motivation of providing satisfactory performance over a wider range of ambient temperatures would have prompted a predictable variation of Huang by applying Skeoch ‘435’s known principal of using a double layer capacitor for an AV camera (figure 7 exhibits wherein a doorbell camera’s internal power supply is supercapacitor 124 which is a double layer capacitor as disclosed at column 6 lines 38-40).
In view of the motivations such as providing satisfactory performance over a wider range of ambient temperatures one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Huang in view of Skeoch and further in view of Skeoch ‘435 fails to disclose wherein the predetermined length of time is in the range, between 3 and 13 seconds.
Scalisi is a similar or analogous system to the claimed invention as evidenced Scalisi teaches a video doorbell wherein the motivation of setting a duration limit to a chime in order to limit how long a chime plays would have prompted a predictable variation of Huang in view of Skeoch by applying Scalisi’s known principal of setting a predetermined period of time for providing power to an electronic chime in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime is set to 3 seconds or 5 seconds).
In view of the motivations such as setting a duration limit to a chime in order to limit how long a chime plays one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang in view of Skeoch.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 16), in addition, Scalisi discloses wherein the predetermined length of time is in a range between 3 and 5 seconds (paragraph 109 teaches that a time limit for removing power from an electronic chime to 3 seconds or 5 seconds).
Regarding claim 18, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 16), in addition, Huang discloses wherein the actuating unit is one of a switch and a sensor (paragraph 17 discloses that the pressing unit 22 generates a signal while the doorbell is pressed and actuated).
Regarding claim 19, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 16), in addition, Huang discloses wherein the power supply unit comprises an AC power source (paragraph 15 discloses that external power source 14 is an AC power source).  However, Huang fails to disclose wherein the AC power source also includes a conversion circuit.
Skeoch is a similar or analogous system to the claimed invention as evidenced Skeoch teaches a doorbell camera wherein the motivation of providing a proper operating voltage for a doorbell chime and camera would have prompted a predictable variation of Huang by applying Skeoch’s known principal of providing a step-down transformer as part of an AC power source (column 7 lines 41-45 disclose including a step-down transformer as part of an AC power source).
In view of the motivations such as providing a proper operating voltage for a doorbell chime and camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huang.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, Huang in view of Skeoch in view of Skeoch ‘435 and further in view of Scalisi discloses everything claimed as applied above (see claim 16), in addition, Skeoch discloses wherein the doorbell system further comprises a processing unit, and the processing unit calculates and judges whether the time duration that the actuation unit has been continuously triggered is longer than the predetermined length of time (figure 1 exhibits A/V control logic 126 which determines whether an input is present at the doorbell as disclosed at column 8 lines 35-57).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696